         Case 2:18-cv-01324-APG-VCF Document 54 Filed 08/06/20 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 SALVADORE GARCIA,                                   Case No.: 2:18-cv-01324-APG-VCF

 4         Petitioner                               Order Granting Motion to Extend Time

 5 v.                                                             [ECF No. 53]

 6 BRIAN WILLIAMS SR, et al.,

 7         Respondents

 8        I ORDER that the Respondents’ motion to extend time (ECF No. 53) is GRANTED.

 9 The response to the second amended petition is due by September 11, 2020.

10        DATED this 6th day of August, 2020.

11

12
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
